Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 102(a1) as being anticipated by Fauss et al. (US 4988774).
           Example 1 of the patent discloses a process in which a hydrocyanated polybutadiene is produced in the presence of a nickel containing hydrocyanation catalyst.
Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Fauss et al., cited above in view of Fang et al., cited by applicants.
Fauss does not disclose hydrocyanation in the presence of a material of formula 1. However, note that Fang discloses use of applicants material of formula 1 in hydrocyanation (see diagrams “B” and “C” at the bottom of page 832 and structures 9-
With regard to claim 2, note applicants weight average molecular weights at column 4, lines 6-10 of Fauss. Regarding claim 7, note that the degree of hydrocyanation is 45% in example 1 of Fauss. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use the process of Fang to hydrocyanate the polybutadiene of the primary reference in order to eliminate the hazard of working with HCN absent any showing of surprising or unexpected results. Regarding claim 3, those skilled in the art would be motivated to use about 45% by mol cyano group containing compound in the process of Fauss et al. as modified by Fang et al. since Fauss produces a 45 mol % hydrocyanated material and since about 45 mol% cyano group compound would be required to do this given the high reported yields of Fang et al., absent any showing of surprising or unexpected results.

Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
JCM
9-20-21

/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765